Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 12, 14-15, 17, 19-26, 28-29, 31-36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,003,013 to Boushy et al. in view of US 2002/0187834 A1 to Rowe et al.
Re claim 1, Boushy teaches a player comp system (Abstract, title, a system for casino player bet tracking and player worth determination, wherein players of higher worth are awarded special privileges. 12:50-56, 14:8-40, and Fig 4 specifically discuss comp’ing based on betting activity) comprising:
a processor programmed to provide a game of chance to a player, wherein gameplay data is generated during play of the game of chance;  (Figs. 13-14 No. 600 diagrams an exemplary casino EGM of the invention, see also the description of 16:6-17:10, the gaming machine provides customer worth differentiation based on betting data acquired during the play of video or computer-based poker, slots, keno and the like. 16:48-50 also notes that the 
an electronic storage device configured to store gameplay data for the game of chance (6:50-54, a customer’s betting activity at slot machine 130 is accumulated in SMS 262 until the end of the session or until it is requested by CMS 234, at which time this data is transferred to CMS 234 by LAN 120. 16:42-55, 17:1-10, Betting data and customer status data are communicated by GMU 708 to SMS 262 and saved in the customer’s account in the CPDM 220 or local database CMS 234.)
a user interface device configured to receive input from the player to enable the player to play the game of chance (6:36-55, A customer begins a gaming session by inserting his or her ID card into card reader 724 to initiate bet tracking. When the card is inserted, SMS 262 sends a message to the slot machine comprising information retrieved about the customer from CPDB 220 such as the customer’s name, account number, total points accumulated, and customer’s status. A customer is enabled to bet and the customer’s betting activity is tracked and logged. 16:55-57, the processor GMU 708 and MPU 702 are coupled to card reader 724 which reads an inserted customer identity card.)
at least one wager accepting device configured to receive a physical item representing a monetary value to increase a credit balance maintained at the gaming device (13:30-39, monetary values are represented by points accumulated through gaming activity and may be used in place of cash within the casino. And as noted in 6:35-46, the insertion of an ID card into card reader 724 can load a player’s accumulated point balance onto a gaming machine.)
a server configured to communicate with the gaming device over a network, the server further configured to receive the gameplay data and to determine a comp status based at least on the gameplay data (2:42-3:3 describes that, “A system in accordance with the present invention comprises a local area network (LAN) at each affiliated casino property and a wide area network (WAN) for coupling data among the casino LANs. A management system associated with each casino LAN receives customer data from card readers, workstations, and dumb terminals, located at various venues throughout the casino and couples the received data to a database that is accessible to all affiliated casino properties. In a preferred embodiment of the invention, a central patron database (CPDB) comprising customer accounts from all of the casino properties is supported on a central LAN that is coupled to the casino LANs through the WAN. In this embodiment, the management system may be a single, centralized system supported on the central LAN, a distributed system comprising local management systems associated with each casino LAN, or a hybrid system including both centralized and distributed components. The preferred configuration for the management system will depend on the data capacity of the WAN and the sizes of the various casino properties. The CPDB stores information about each customer. A customer's worth may be established in the CPDB as status data indicating the status of the customer. The status of the customer may be based on accumulated points that a customer earns from betting and other activity at the various casino properties or from a theoretical win profile of the customer. Each casino may also maintain a local database of customer accounts, including the status data based on points earned at the casino or a locally generated theoretical win profile.” 4:47-67 describes that, “Computer system 100 is shown comprising a central database LAN 110 and casino LANs 120(1)-120(n), each of 
and to communicate the comp status for the gaming device over the network, wherein a comp indicator associated with the gaming device provides a visual indication of the comp status in response to the comp status determined by the server (9:5-10:15 states SMS 262 sends a message containing customer data, including status data, from the customer's account in the CPDB 220 or from a local database. This message is read by the GMU 708. If status data indicates a special status customer, the GMU 708 sends an activate signal to the direct drive relay board 714. The direct drive relay board 714 activates a designated relay 716 to activate one or more of the physical instrumentalities coupled to the relays 716. In a simple embodiment, where there is only a single type of special status customer, all employed relays 716 are signaled to activate their respective physical instrumentalities. In this embodiment, relay 716b is activated and energizes the light 602 on top of the slot machine 130. This alerts both casino personnel and other customers of the special status of the customer at the slot machine 130. Alerting casino personnel also allows these personnel to provide better service to the special customer, such as faster or more frequent food and beverage service, or faster slot changes.
Refer also to 18:20-40 which further describes alerting casino personnel and other customers of determined special high-worth status of the customer at the slot machine and to notify casino personnel to provide better service to this special customer by providing faster or more frequency food and beverage service or by providing distinguished services to the customer.) 
at least one output device configured to enable the player to receive a physical item having a monetary value associated with the gameplay data from the gaming device. 
Rowe is an analogous prior art reference in the field of networked comp determination and comp awarding. Like Boushy, Rowe also teaches providing a graphical indicator that conveys comp eligibility status to a player (See Rowe [0091]-[0093]). Rowe further teaches that it was known that, based on analysis of a player’s play in terms of predefined comp policies that is performed at a remote location, a comp that a player is determined to have qualified for can “then be delivered to the player of a gaming machine 20 without interruption of the player’s game play. For example, the operator of the PTD 86 (player tracking device) may print an award voucher or ticket using the attached printer 94 or local printer 98” (Rowe [0108]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed that the invention of Boushy, which admittedly analyzes player activity and issues comp awards, which can take the form of vouchers (See Boushy 12:2-3, ‘comp voucher’), could have included one or more payment output devices such as a printer and without causing any unexpected results since Rowe serves to provide details on the operation of the same types of prior art casino EGMs in order to provide expected prior art functions.
Re claims 3-5, 12, 21-23, 25-26, 28, 31-32, 35, the special player status determination that Boushy admits can trigger the candle to signal a special status customer to casino 
Re claims 6, 33, these claims recite a difference in how the system of claims 3 and 29 are used or operated (the physical item is printed when requested by the player…), which in an apparatus claim fails to distinguish over a structurally equivalent and fully capable prior art reference. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) Because Boushy in view of Rowe teaches a comp tracking and awarding system including a printer that can print comp 
Re claims 8, 15, 24, 36, Rowe further teaches that it was known in the art for a comp indicator to be integrated with a player tracking module associated with a gaming device (See Rowe [0091]-[0093] which describes features of a comp indicator and [0086] which notes that this comp indicator could be displayed on a player tracking device).
Re claim 9, regarding the claim to the visual notification being separate from the user interface, Figs. 13-14 of Boushy diagram top candle device 602, which 17:10-20 states is used such that it “alerts both casino personnel and other customers of the special status of the customer at the slot machine 130. Alerting casino personnel also allows these personnel to provide better service to the special customer, such as faster or more frequent food or beverage service”. 16:12-14 notes that this highly visible, selectively activated light 602 is “mounted at its top” of slot machine 130.  Top candle 602 used for signaling other casino employees and other players of a player value status of the player playing the machine meets the limitation of the visual notification being separate from the user interface and hidden from a player who is observing the graphics of “video or computer-based poker, slots, keno” as described in 16:25-26. The limitation of a visual notification separate from the EGM display interface diagrammed in Fig. 13, wherein the primary interface displays, in addition to video slot or poker gaming, loyalty point balance information, see 6:44-47. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior Ex parte masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Re claims 14, 17, refer to “Game Monitoring Unit (GMU) 708 that Fig. 14 of Boushy illustrates is housed in each slot machine cabinet and connected to SMS 262 which 6:23-55 describes is a slot machine monitoring system that performs the player tracking functions of the invention of the disclosure.
Re claims 19, 29, refer to the rejection of claim 1. 
Re claim 20, refer to target light 602 of Boushy which as discussed above is configured as a comp indicator.
Re claim 34, refer to Boushy Fig. 1. 
Re claim 39, refer to Boushy 3:4-8, which describes that, “In operation, a customer presents an identity card to a card reader when initiating a gaming or non-gaming activity. The system recognizes the customer from the identity card and obtains customer data of the customer from the CPDB or from a local database, including data indicating the customer’s status.” Refer additionally to Boushy 6:35-54 and 12:20-40 which describes that an amount won during a gaming session are attributed to the customer’s account when the customer removes the card in step 450. 
Claims 2, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Boushy in view of Rowe and further in view of US 2008/0113821 to Beadell et al.
Re claims 2, 30, Fig. 14 of Boushy diagrams that relay 2 of the direct drive relay board is configured to illuminate Target Light 602. Although it appears from Fig. 14 that this Target Light 
Beadell is an analogous prior art casino EGM having a multifunction candle indicator mounted at the top of the cabinet. Beadell teaches a multi-color LED candle indicator that can independently drive different sides of the candle such that the back and/or sides can be driven at different times from the front – see [0086], [0179], [0181], [0186] – “The various lighting patterns can be output to predetermined sides of candle 7” which considering the location of the primary display 8 and user interface panel 32, teaches visual notification(s) positioned at an opposite side of the gaming device relative to the user interface. [0197]-[0198] of Beadell indicates that some of the information conveyed by programmed lighting patterns and/or text or images output by the LED candle can be player status information such as a determination of a high-value customer. Beadell states in [0188] that different LED colors can be mapped to different status information that will have meaning to patrons and/or casino personnel. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed that the candle of Boushy-Parrott could have comprised independently driven and programmable LED lights as taught by Beadell to provide an advantage of being able to signal more than one type of machine state using a candle light assembly, such as positive or negative comp determinations having different colors. 
Claims 10-11, 13, 27, are rejected under 35 U.S.C. 103 as being unpatentable over Boushy in view of Rowe and further in view of Atkinson.
Re claims 10-11, 13, and 27, although Boushy in view of Rowe teach the same inventive concept substantially as claimed including that a player status and comps are calculated based 
Atkinson is an analogous player tracking and comp determination system and method for use with networked casino EGM’s. Atkinson teaches in [0122] and [0146] that comp reward point thresholds that players attempt to reach through comp-eligible game play may be time sensitive wherein certain goals only exist during predefined time periods. Atkinson also teaches in [0121] that average wager amounts may be used to evaluate comps.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed that Boushy as modified by Rowe could have had time and average wager amount sensitive comp evaluations as taught by Atikinson without causing any unexpected results. As noted by Boushy, it was expected in the implementation of his invention that the casino or venue would specify or alter what types of gaming activities are used to evaluate special player status and/or comps in order to tailor these programs to the needs of different gaming environments. 
Claims 7, 16, 18, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Boushy in view of Rowe and further in view of US 2011/0230257 A1 to LeBaron.

Re claim 18, the EGM video monitor-displayed comp indicator discussed in the rejection of claim 7 above meets the limitation of a visual notification that is visible at a player position while playing the game of chance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715